DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 06/08/2021 is acknowledged.  The traversal is on the ground(s) that the inventions identified are linked to form a single general inventive concept (pg 5 paragraph 5).  This is not found persuasive because as previously stated, the inventions specified do not form a single general inventive concept in view of Capriola (US20150220663). 
Applicant argues that the blocks are not selectively fused based on an individual or respective position of each of the blocks and, instead, only discloses connecting blocks together to form a physical assembly (page 6 last paragraph). The Examiner respectfully disagrees. The term “selectively fusing” would necessarily include selecting all blocks and fusing them based on their orientation to surrounding blocks. Capriola orients the blocks in a specific manner and fuses them together. As such, Capriola is interpreted as meeting the claimed “selectively fusing” the functional elements based on individual or respective positions of each of the blocks.
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US6636781).

In reference to claim 1:
Shen discloses system for three-dimensional forming of an object, comprising:
a set of functional elements, each of the functional elements including a housing and a processor, memory, power supply, sensor, and wireless communication module each within the housing (col 4 ln 4-14, 48-57); Fig. 4;
a position module to determine an individual position of each of the functional elements (col 6 ln 48-61; Fig. 5); and
a fuse module to determine instructions to fuse selective ones of the functional elements based on the individual position of each of the functional elements to form the object with the selective ones of the functional elements (col 7 ln 39-50, col 9 ln 24-49; Fig. 7a-7b; corresponds to the fuse module of Applicant’s published application para 0077).

In reference to claim 2:
In addition to the discussion of claim 1, above, Shen further discloses wherein the fuse module is to receive a specified shape for the object and determine the instructions to fuse selective ones of the functional elements based on the specified shape for the object (col 6 ln 4-61).

In reference to claim 3:
In addition to the discussion of claim 2, above, Shen further discloses wherein the fuse module is to virtually position the specified shape for the object within a three-dimensional space within the set of functional elements and determine the instructions to fuse selective ones of the functional elements based on the individual position of adjacent ones of the functional elements within the three-dimensional space (col 6 ln 4-61).

In reference to claim 4:
In addition to the discussion of claim 2, above, Shen further discloses wherein the fuse module is to receive the specified shape for the object as three-dimensional data (col 6 ln 4-61).

In reference to claim 5:
In addition to the discussion of claim 1, above, Shen further discloses wherein the fuse module is to communicate the fuse instructions with the selective ones of the functional elements (col 6 ln 4-61).

In reference to claim 6:
In addition to the discussion to claim 5, above, Shen further discloses wherein the fuse module is to communicate the fuse instructions with each of the functional elements and only the selective ones of the functional elements are to respond to the fuse instructions (col 11 ln 11-34, col 25 ln 14-22).

In reference to claim 7:
In addition to the discussion of claim 5, above, Shen further discloses wherein the fuse module is to communicate the fuse instructions with at least one of the selective ones of the functional elements, and the at least one of the selective ones of the functional elements is to communicate the fuse instructions with another of the selective ones of the functional elements (col 6 ln 28-37).

In reference to claim 8:
In addition to the discussion of claim 1, above, Shen further discloses wherein the instructions to fuse selective ones of the functional elements include coordinates of a location at which the selective ones of the functional elements are to be fused to form the object (col 8 ln 9-45; Fig. 5).

In reference to claim 9:
In addition to the discussion to claim 8, above, Shen further discloses wherein the coordinates include elevation and azimuth (col 8 ln 9-45; Fig. 5).

In reference to claim 10:
In addition to the discussion of claim 1, above, Shen further discloses wherein the fuse module is to issue instructions to issue the selective ones of the functional elements as fused to form the object (col 6 ln 4-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742